 


Loan Agreement


This agreement is entered into between and amongst the following parties on
November   10th , 2009.




1.  
Zhuang, Jinghua (the “Lender”), a citizen of the People’s Republic of China,
resides at Rm. 302, No 16 Zhu Yun Lynn, Tong Tai Road, Guangzhou, China.



2.  
Dongguan CHDITN Printing Co., Ltd. (the "Borrower"), a corporation organized
under the laws of the People’s Republic China, with headquarters at No.6
Economic Zone, Wushaliwu, Chang’an Town, Dongguang, Guangzhou Province, China.

 
　　



In accordance to the terms and conditions herein, the Lender hereby agrees to
provide the Borrower with a loan of RMB 2,321,350.00 (the “Loan”).


NOW, THEREFORE, in consideration of the premises and the agreements herein, the
Lender hereby agrees with the Borrower, as follows:


Section 1 Loan




1.  
Loan Amount:



RMB TWO MILLION THREE HUNDRED TWENTY ONE THOUSAND THREE HUNDRED FIFTY (RMB
2,321,350.00);


2.  
Use of Proceeds: Set up new printing production lines



3.  
Duration of the Loan: one year, from the 10th   day of November, 2009 through
the 10th  day of November, 2010 (the “Maturity Date”)





4.  
Lender and Borrower agree to enter a separate Escrow Agreement to retain an
escrow agent to supervise the deposit and distribution of the Loan.

Section 2 Interest
5.  
The interest rate of the Loan shall be 8% per annum. The calculation of daily
interest rate is based on 360 days per year.



6.  
The interest shall be incurred from November 10, 2009, paid per quarter. The
principal of the Loan shall be due on the Maturity Date.



7.  
With consent of the Lender, the Borrower could pay off the loan in full prior to
the Maturity Date. The interest shall be incurred until the pay date, based on
the daily interest rate herein.





8.  
The interest shall be withdrawn automatically from the Borrower’s account at the
interest due date.





Section 3 Guaranty




9.  
The principal, interest, default interest, and any expenses incurred due to the
collection of the Loan shall be secured by the total assets owned by the
Borrower and her associates. A separate guaranty agreement shall be entered into
between the Lender and the Borrower.





10.  
The Loan shall be secured by the common shares of Décor Products International
Inc. (Symbol: DCRD.OB) (the “Shares”) held by the Borrower, the certificates of
which shall be delivered to JPF Securities Law, LLC., a legal firm assigned by
the Lender (A Pledge Agreement shall be signed separately). The Lender shall
have a lien on the Shares pursuant to the security law of the People’s Republic
of China. When the Event of Default occurred, the Lender shall have the
preemptive right to the Shares.





Section 4 Agreement


11.  
Borrower agrees:

（1）  
Use of proceeds shall remain unchanged pursuant to this Agreement;



（2）  
The proceeds shall not be used in any illegitimate operation;

（3）  
Any material changes in the Borrower’s business, including subcontract, leasing,
merger, split off, reform, joint venture, and so forth, before the Maturity
Date, the Borrower shall notify the Lender with 30 days prior written notice
regarding such changes, and the principal and interest of the Loan shall become
immediately due and payable;

（4）  
The principal and interest of the Loan shall become immediately due and payable
when the Borrower’s business is dissolved, dismissed, suspended, or the business
license is revoked.

（5）  
Any material changes, including lawsuits for significant amount, deterioration
in financial status, and so on, cause the loan at high risk, the Borrower shall
notify the Lender with a written notice within   3   days upon the event
occurring, and the principal and interest of the Loan shall become immediately
due and payable;



（6）  
Provide the Lender with necessary information, including balance sheets, income
statements, all bank accounts information, and so on, on timely basis; assist
the Lender in due diligence, auditing and inspecting the production, operation
and assets in connection with the use of proceeds.





12.  
Lender agrees:

（1）  
Deposit the Loan in its full amount;



（2）  
Keep confidential to the Borrower’s debt financials, production and operation.



Section 5 Payment Terms




The Lender is entitled to take one of the following payment terms set forth in
Item 13 and Item 14:




13.  
The Borrower agrees herein and accepts, in any day before the maturity date, the
Loan shall be converted into the common shares of Décor Products International
Inc. (symbol: DCRD.OB) in part or in full, per the Lender’s written notice,
pursuant to the terms as follows:



（1）  
The conversion price is US$1 per share, based on the current exchange rate of
$1=RMB6.8275;



（2）  
Total converted shares shall be 340,000 shares;



（3）  
The Lender cannot convert more than $25,000 within one week, with the exception
when the share price is over US$2.00, the Lender can convert up to US$500,000
within one week;



（4）  
Prior to the Maturity Date, the Borrower is entitled to redeem the shares
converted by the Lender, in cash, at the price of 150% of the principal, plus
the interest incurred and payable to the date;



（5）  
The Lender is entitled to exercise 340,000 Warrants at the price of $1.00 per
share within five years, which is defined in a separate agreement.



14.  
The interest of the Loan shall be paid every quarter starting from November 10,
2009. The principal and the interest incurred during the last quarter prior to
the Maturity Date shall be due and payable on the Maturity Date.



If the Loan are not paid in full on the Maturity Date, the Lender shall have the
right to convert the Loan into the common shares of Décor Products International
Inc. (Symbol: DCRD.OB) at the price of 50% of the weighted average price during
the past 20 trading days prior to the Maturity Date. This right shall be waived
in the event that the conversion price is above $2.00 per share.




15.  
Lender’s option to payment terms set forth under Item 13 shall not have effect
or impact on the obligations and enforcement set forth under other items in this
Agreement. In the event that the conversion fails to be completed, the Borrower
shall make payments of interest and principal of the Loan in accordance to the
terms and conditions of this Agreement.


 


Section 6 Amendment
 
16.  
If the Borrower intends to extend the Loan, the Borrower shall notify the Lender
with 60 days prior written notice before the Maturity Day and receive a written
consent by the Lender.

17.  
If the Borrower intends to transfer the Loan to a third party (the
“Transferee”), the Borrower shall receive a written consent by the Lender. This
Agreement remains valid until a new loan agreement is signed between and amongst
the Transferee and the Lender.



18.  
The Lender shall have a right to transfer the rights set forth in this Agreement
to a third party without consent of the Borrower. The Lender shall notify the
Borrower with a written notice.

19.  
Any amendments to this Agreement shall be notified each other with a written
notice. The amendments shall be finalized in writing upon mutual
consents.　　　　　　　

 
Section 7 Event of Default




20.  
If the Borrower fails to make payments of the interest set forth under Section
2, the default interest rate shall be 16%, starting from the signing date of
this Agreement.



21.  
If the Borrower fails to make payments of the interests and principal on the
Maturity Date, the default interest rate shall be 16%, starting from the signing
date of this Agreement.



22.  
If the Borrower fails to make payments of the interests and principal on the
Maturity Date, the Lender shall have rights to keep the proceeds from the sales
of the pledge and the Shares to the extent of the unpaid interest and principal
of Loan. The Lender shall have recourse for the outstanding balance.



 
　　　　　　　

Section 8 Settlement of Disputes




23.  
All disputes arising out of or in connection with this agreement, both parties
shall seek for the solution by negotiation. If fail in negotiation, the dispute
shall only be heard in any competent court residing in the Lender’s residence.



Section 9 Miscellaneous


24.  
This Agreement shall be effective upon signing date by the authorized
representative with corporate seal, respectively.



25.  
This Agreement shall end upon the full payments for all the outstanding
interests, principal, default interest, if any, and expenses incurred due to the
collection of the Loan.



26.  
The Borrower may have changes in the location, mailing address, business scope,
legal representative, registered capital, and so forth. The Borrower shall
notify the Lender with a written notice within   5   days upon the event
occurring.

27.  
Any other matters that are not covered in this Agreement shall be settled in
compliance with the applicable laws, rules and regulations.



28.  
This Agreement shall two original copies, each of which shall be held by the
Lender and the Borrower, respectively.

 
 
November 10th, 2009

　
       At Guangzhou


1.           Lender: Zhuang Jinghua


(Seal)


　　　(Signature)


　　 　　　　　　　　　
Address:
Rm. 302, No 16 Zhu Yun Lynn,

   Tong Tai Road, Guangzhou, China


2.  
Borrower: Dongguan CHDITN Printing Co.,Ltd.



(Seal)


　　
(Signature)


　 　　　　　　　
Address:      No.6 Economic Zone, Wushaliwu, Chang’an Town,
   Dongguang, Guangzhou Province, China

